Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 02/17/2021.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Response to Amendments
Receipt of Applicant’s Amendment filed on 03/25/2021 is/are acknowledged and entered. By this Amendment, the Applicant amended claims 1 and 10 and canceled claims 6 and 8-9. Claims 1-5, 7, and 10-11 remain pending in the application. 

Response to Arguments
As discussed below, the Applicant's arguments filed 03/25/2021 have been fully considered.

Claim Rejections
35 USC 103
On page(s) 5 of the Response, the Applicant asserts that Seghers's actuator may be shown to be mounted on the cover 7; however, Seghers's actuator does not seal the throttle 
The Examiner relies on Gerber as disclosing the flange mount. However, Gerber does not cure the deficiencies of Seghers. Since "[a] reference is only good for what it clearly and definitely discloses," a person of ordinary skill in the art in possession of Seghers and Gerber would not have been led by these references, individually or in combination, to arrive at the claimed configuration, because neither reference discloses the limitations as recited in the claims. In re Hughes, 145 U.S.P.Q. 467, 471 (C.C.P.A. 1965); In re Moreton, 129 U.S.P.Q. 227, 230 (C.C.P.A. 1961).
The Examiner disagrees with the Applicant’s argument.  
First, the Applicant the Applicant incorrectly asserts that Seghers’s actuator does not seal the throttle module housing. As claimed, the sealing is functionally claimed. Specifically, the claim recites, “the actuator arranged on the throttle module housing such that the opening is closed off in sealed fashion by the actuator.” As claimed the actuator is merely arranged in the opening of the throttle module housing such that the actuator itself provides the sealing.  The mere arrangement seals the housing.  Similarly, as shown in Fig. 3, Seghers shows the actuator arranged in a housing opening such that the actuator touches the edges of the housing 2 and thereby provides the seal by closing off the opening in housing 2 to the outside.
Additionally, while Seghers doesn’t explicitly state sealing the throttle module housing, it inherently discloses the feature because allowing the air to escape through the throttle actuator would defeat the purpose of the throttle which is to vary the flow rate to the compressor (Seghers Page 1 lines 7-8).  By allowing the air to escape through the throttle module the throttle would not be capable of controlling the flow rate.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Gerber was used to disclose the use of a flange mounted throttle module.

Current Objections and Rejections
35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016041024 to Seghers et al. (Seghers) in view of US Patent Publication 20140182688 to Gerber et al. (Gerber).
Claim 1
Regarding Claim 1, Seghers discloses [a] compressor for a supercharging device of an internal combustion engine, comprising:
(See Seghers housing 3),  in which a compressor wheel is arranged rotationally conjointly on a rotatably mounted rotor shaft;
an air feed channel (See Seghers pipe 2) for conducting an air mass flow onto the compressor wheel; and
a throttle module (See Seghers inlet valve 1), comprising:
an iris diaphragm mechanism (See Seghers Fig. 7) arranged upstream of the compressor wheel, the iris diaphragm includes which has multiple lamellae (See Seghers Fig. 7)  and is configured to close or open a diaphragm aperture by the lamellae, thus allowing variable adjustment of a flow cross section for the air mass flow for admission to the compressor wheel; 
a throttle module housing (See Seghers housing 3) which at least partially delimits the air feed channel and in and/or on which the iris diaphragm mechanism is arranged and mounted; and
an actuator (See Seghers actuator 27) mounted on the throttle module housing and mechanically coupled via an opening in the throttle module housing by a coupling mechanism to the iris diaphragm mechanism for the actuation thereof, the actuator arranged on the throttle module housing such that the opening is closed off in sealed fashion by the actuator, wherein the coupling mechanism is arranged within the throttle module housing, which is closed off in a sealed fashion to the outside by the actuator (See Seghers actuator 27);
wherein the throttle module is formed as a structural unit which is separate from the compressor housing (See Seghers Fig. 2).
Seghers discloses all of the essential features of the claimed invention except 
which is flange-mounted on the compressor housing by the throttle module housing.

teaches 
which is flange-mounted (See Gerber Para [0011] and flange 10) on the compressor housing by the throttle module housing (See Gerber Para [0011]). 
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Gerber to combine prior art elements according to known methods to yield predictable results; namely to mount a throttle housing to a compressor. (See MPEP 2143 I. (A)) 
Second, Seghers does not disclose that the compressor is for use in a supercharging device of an internal combustion engine as suggested in the preamble nor does it disclose the compressor wheel mounted on a rotor shaft.  However, in this instance, the construction of the compressor, including the compressor wheel mounted on a rotor shaft, and its use in an internal combustion engine was/were conventional or well-known to one having ordinary skill in the art at the time of invention, sufficient for the examiner to take official notice. One having ordinary skill in the art at the time of invention/before the effective filing date of the claimed invention would have recognized that modifying the applied prior art to include these taught limitations, would have advantageously allowed compressor to provide charge air to an internal combustion engine for improved fuel efficiency and power.  In fact, Zürn explicitly discloses a compressor, including the compressor wheel mounted on a rotor shaft (See Zürn (DE102012011423) Para [0035]). Accordingly, it would have been obvious to one having ordinary skill in the art at the time of invention /before the effective filing date of the claimed invention to modify the applied prior art to include these taught limitations.

Claim 2
Regarding Claim 2, Seghers, as modified by Gerber, discloses [t]he compressor as claimed in the preceding claim 1, wherein the throttle module housing is fixed to the compressor housing by at least one screw connection and/or one clamping connection.
[The Oxford Dictionary of Mechanical Engineering defines a screw as a fastener with a screw thread cut into its cylindrical or conical shank, intended either to cut its own thread (as in a wood screw) or engage in a threaded hole.  Further, the present application discloses that the connection to the compressor housing is realized for example by means of a screw connection, a clamping connection (for example a V-band-type clamp) or other non-destructively releasable connecting technologies. Thus, in light of the screw definition and the specifications description of a screw connection as a non-destructively releasable connecting technology, it is clear that a bolt is screw connection because bolts include threads which engage with a threaded hole and can be non-destructively released as needed.]

Claim 3
Regarding Claim 3, Seghers, as modified by Gerber, discloses [t]he compressor as claimed in claim 1, except wherein a seal is formed in a flange region between the throttle module housing and the compressor housing.
However, Gerber teaches wherein a seal (See Gerber seal 24) is formed in a flange region between the throttle module housing and the compressor housing.
While Gerber does not explicitly discloses a seal between the throttle and compressor housing, Gerber does teach a seal 24 which is between the outer housing 16 and inner housing 12.  Accordingly, before the effective filing date of the claimed invention, one of ordinary skill motivated by Gerber to further include a seal between the throttle and compressor housings to prevent pumping losses caused by leaks between components.

Claim 4
Regarding Claim 4, Seghers, as modified by Gerber, discloses [t]he compressor as claimed in claim 1, wherein a damper element is arranged in a flange region between the throttle module housing and the compressor housing.
However, Gerber teaches wherein a damper element (See Gerber seal 24) is arranged in a flange region between the throttle module housing and the compressor housing.
The present application discloses that the damper element 67 is formed as a seal (See Para [0060]).  While Gerber does not explicitly discloses a seal between the throttle and compressor housing, Gerber does teach a seal 24 which is between the outer housing 16 and inner housing 12.  Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Gerber to further include a seal between the throttle and compressor housings to prevent pumping losses caused by leaks between components.

Claim 5
Regarding Claim 5, Seghers, as modified by Gerber, discloses [t]he compressor as claimed in claim 1, except wherein the throttle module housing and/or the compressor housing has, in a flange region between the throttle module housing and the compressor housing, a groove for receiving a seal and/or a damper element.
teaches wherein the throttle module housing and/or the compressor housing has, in a flange region between the throttle module housing and the compressor housing, a groove for receiving a seal and/or a damper element (See Gerber Fig. 3 groove for seal 24 not numbered).
While Gerber does not explicitly discloses a groove for receiving a seal and/or a damper element between the throttle and compressor housing, Gerber does teach a seal 24 which is received in a groove (See Gerber Fig. 3) which is between the outer housing 16 and inner housing 12.  Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Gerber to further include a groove for receiving a seal between the throttle and compressor housings to prevent pumping losses caused by leaks between components.

Claim 7
Regarding Claim 7, Seghers, as modified by Gerber, discloses [t]he compressor as claimed in claim 1, wherein the actuator is mechanically coupled by a coupling mechanism (See Seghers operating pawl 28) to an adjustable adjusting ring (See Seghers turntable 24) of the iris diaphragm mechanism for closing or opening the diaphragm aperture.

Claim 10
Regarding Claim 10, Seghers discloses [a] throttle module for a compressor of a supercharging device of an internal combustion engine, the throttle module comprising:
an iris diaphragm mechanism (See Seghers Fig. 7) which is arranged upstream of a compressor wheel, which has multiple lamellae (See Seghers (See Seghers Fig. 7)  and which is 
a throttle module housing (See Seghers housing 3) which at least partially delimits an air feed channel and in which the iris diaphragm mechanism is arranged and mounted; and
an actuator (See Seghers actuator 27) mounted on the throttle module housing, the actuator mechanically coupled via an opening in the throttle module housing by a coupling mechanism to the iris diaphragm mechanism for actuation thereof, the actuator arranged on the throttle module housing such that the opening is closed off in sealed fashion by the actuator, wherein the coupling mechanism is arranged within the throttle module housing, which is closed off in a sealed fashion to the outside by the actuator (See Seghers actuator 27);
wherein the throttle module is formed as a structural unit which is separate from a compressor housing of the compressor (See Seghers Fig. 2).
Seghers discloses all of the essential features of the claimed invention except 
such that the throttle module is flange-mounted on the compressor housing.
First, Gerber teaches 
such that the throttle module is flange-mounted (See Gerber Para [0011] and flange 10) on the compressor housing.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Gerber to combine prior art elements according to known methods to yield predictable results; namely to mount a throttle housing to a compressor. (See MPEP 2143 I. (A)) 
Second, Seghers does not disclose that the compressor is for use in a supercharging device of an internal combustion engine as suggested in the preamble nor does it disclose the (See Zürn (DE102012011423) Para [0035]). Accordingly, it would have been obvious to one having ordinary skill in the art at the time of invention /before the effective filing date of the claimed invention to modify the applied prior art to include these taught limitations.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016041024 to Seghers et al. (Seghers) in view of US Patent Publication 20140182688 to Gerber et al. (Gerber) as applied to claim 1 above, in further view of DE102012011423 to Zürn et al. (Zürn).
Claim 11
Regarding Claim 11, Seghers discloses [a] supercharging device for an internal combustion engine, having a rotor bearing in which a rotor shaft is rotatably mounted, comprising a compressor as claimed in claim 1 (See Claim 1 rejection), except wherein the supercharging device is configured as an exhaust-gas turbocharger, as an electromotively 
However, Zürn teaches
wherein the supercharging device is configured as an exhaust-gas turbocharger (See Zürn line 253), as an electromotively operated supercharger, or as a supercharger operated via a mechanical coupling to the internal combustion engine.
Both Seghers and Zürn teach an iris (See Zürn Para [0011]) throttle upstream of a compressor. Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Zürn to combine the throttle module with an exhaust gas turbocharger because it is a known technique used to improve similar devices in the same way; namely using an iris throttle to control the flow of intake air into a compressor. (See MPEP 2143 I. (C)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746